Exhibit 10(vii)

 

AMENDMENT AND RESTATEMENT OF THE

JERSEY SHORE STATE BANK


DIRECTOR DEFERRED FEE AGREEMENT


 

THIS AGREEMENT is made this 1st day of October, 2004, by JERSEY SHORE STATE BANK
a Pennsylvania-chartered commercial bank located in Jersey Shore, Pennsylvania
(the “Company”), and Lynn S. Bowes (the “Director”) selected to participate in
this Amendment and Restatement of the Jersey Shore State Bank Director Deferred
Fee Agreement (the “Agreement”), intending to be legally bound hereby.

 


BACKGROUND


 

On October 14, 1999, the Company and the Director entered into the Jersey Shore
State Bank Director Deferred Fee Agreement (the “1999 Agreement”).  The Company
and the Director now wish to amend and restate the 1999 Agreement to update the
terms and provisions contained therein.  This new Agreement shall rescind and
replace the existing 1999 Agreement.

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of Directors
(the “Board”), the Company is willing to provide to the Director the opportunity
to defer Fees.  The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Director and the Company agree as follows:

 

Article 1

Definitions

 

Definitions.  Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

 

1.1                                 “Beneficiary” means each designated person,
or the estate of a deceased Director, entitled to benefits, if any, upon the
death of a Director determined pursuant to Article 6.

 

1.2                                 “Beneficiary Designation Form” means the
form established from time to time by the Plan Administrator that a Director
completes, signs and returns to the Plan Administrator to designate one or more
beneficiaries.

 

1.3                                 “Change in Control” means any of the
following:

 

--------------------------------------------------------------------------------


 

(A)  any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Corporation, a subsidiary of the Corporation, an employee benefit plan (or
related trust) of the Corporation or a direct or indirect subsidiary of the
Corporation, or affiliates of the Corporation (as defined in Rule 12b-2 under
the Exchange Act), becomes the beneficial owner (as determined pursuant to Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 20% of the combined voting power of the
Corporation’s then outstanding securities or announces a tender offer or
exchange offer for securities of the Corporation representing more than 20% of
the combined voting power of the Corporation’s then outstanding securities; or

 

(B)  the liquidation or dissolution of the Corporation or the Company or the
occurrence of, or execution of an agreement providing for, a sale of all or
substantially all of the assets of the Corporation or the Company to an entity
which is not a direct or indirect subsidiary of the Corporation; or

 

(C)  the occurrence of, or execution of an agreement providing for, a
reorganization, merger, consolidation or other similar transaction or connected
series of transactions of the Corporation as a result of which either (a) the
Corporation does not survive or (b) pursuant to which shares of the Corporation
common stock (“Common Stock”) would be converted into cash, securities or other
property, unless, in case of either (a) or (b), the holders of Corporation
Common Stock immediately prior to such transaction will, following the
consummation of the transaction, beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
surviving, continuing or resulting from such transaction; or

 

(D)  the occurrence of, or execution of an agreement providing for, a
reorganization, merger, consolidation, or similar transaction of the
Corporation, or before any connected series of such transactions, if, upon
consummation of such transaction or transactions, the persons who are members of
the Board of Directors of the Corporation immediately before such transaction or
transactions cease or, in the case of the execution of an agreement for such
transaction or transactions, it is contemplated in such agreement that upon
consummation such persons would cease, to constitute a majority of the Board of
Directors of the Corporation or, in a case where the Corporation does not
survive in such transaction, of the corporation surviving, continuing or
resulting from such transaction or transactions; or

 

(E)  any other event which is at any time designated as a “Change in Control”
for purposes of this Agreement by a resolution adopted by the Board of Directors
of the Corporation with the affirmative vote of a majority of the non-employee
directors in office at the time the resolution is adopted; in the event any such
resolution is adopted, the Change in Control event specified thereby shall be
deemed incorporated herein by reference and thereafter may not be amended,
modified or revoked without the written agreement of Director.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything else to the contrary set forth in this Agreement, if
(i) an agreement is executed by the Company providing for any of the
transactions or events constituting a Change in Control as defined herein, and
the agreement subsequently expires or is terminated without the transaction or
event being consummated, and (ii) Director’s service did not terminate during
the period after the agreement and prior to such expiration or termination, for
purposes of this Agreement it shall be as though such agreement was never
executed and no Change in Control event shall be deemed to have occurred as a
result of the execution of such agreement.

 

1.4                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.5                                 “Corporation” means Penns Woods Bancorp,
Inc.

 

1.6                                 “Disability” means (a) the Director’s
suffering a sickness, accident or injury which has been determined by the
carrier of any individual or group disability insurance policy covering the
Director, or by the Social Security Administration, to be a disability rendering
the Director totally and permanently disabled.  The Director must submit proof
to the Plan Administrator of the carrier’s or Social Security Administration’s
determination upon the request of the Plan Administrator; or (b) such definition
of Disability promulgated by the Secretary of the Treasury pursuant to
legislation affecting non-qualified deferred compensation plans, in which case
such definition shall supersede any other definition of Disability in this
Agreement and shall control the terms of this Agreement.

 

1.7                                 “Election Form A” means the form attached as
Exhibit A.

 

1.8                                 “Election Form B” means the form attached as
Exhibit B.

 

1.9                                 “Election Form C” means the form attached as
Exhibit C.

 

1.10                           “Exhibit D” means the chart attached entitled
Planned Fee Deferrals.

 

1.11                           “Fees” means the total directors fees payable to
the Director.

 

1.12                           “Normal Benefit Age” means the benefit
distribution age specified by the Director in Election Form B.

 

1.13                           “Plan Administrator” means the plan administrator
described in Section 10.10.

 

1.14                           “Plan Year” means the calendar year.  In the
initial year, it shall mean the period from the date of execution of this
Agreement through December 31 of the same year.

 

1.15                           “ROE” means return on equity, measured by
dividing annualized net income

 

3

--------------------------------------------------------------------------------


 

of the Corporation by average total equity of the Corporation for the applicable
period.

 

1.16                           “Termination of Service” means that the Director
ceases to be a member of the Company’s Board for any reason whatsoever other
than by reason of a leave of absence which is approved by the Company.  For
purposes of this Agreement, if there is a dispute over the service status of the
Director or the date of the Director’s Termination of Service, the Company shall
have the sole and absolute right to decide the dispute.

 

1.17                           “Unforeseeable Financial Emergency” means a
severe financial hardship to a Director, resulting from a sudden and unexpected
illness or accident of the Director, the Director’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the Director, loss of the Director’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director.

 

Article 2

Deferral Election

 

2.1                                 Initial Election.  The Director shall make
an initial deferral election under this Agreement by filing with the Company
signed Election Forms A, B and C within thirty (30) days after the date of this
Agreement.  The Election Forms shall be effective to defer only Fees earned
after the date the Election Forms are received by the Company.

 

2.2                                 Election Changes.  The Director may modify
the amount of Fees to be deferred annually by filing a new Election Form A with
the Company.  The modified deferral shall not be effective until the calendar
year following the year in which the subsequent Election Form A is received by
the Company.  Any changes to the form of benefit payment must be in accordance
with Election Form C.  Any changes to the Normal Benefit Age or Timing of Payout
must be in accordance with Election Form B.

 

Article 3

Deferral Account

 

3.1                                 Establishing and Crediting.  The Company
shall establish a Deferral Account on its books for the Director, and shall
credit to the Deferral Account the following amounts:

 

3.1.1                        Rollovers.  The Director’s rollover balance from
the Jersey Shore State Bank Director Deferred Fee Agreement dated October 14,
1999.

 

3.1.2                        Deferrals. The Fees deferred by the Director as of
the time the Fees would have otherwise been paid to the Director.

 

3.1.3                        Interest.  On or around the first business day of
each Plan Year and immediately prior to the payment of any benefits, interest is
to be credited to the Deferral Account.  While in the service of the Company,
interest shall be credited

 

4

--------------------------------------------------------------------------------


 

at an annual rate equal to fifty percent (50%) of the Corporation’s prior year
ROE, compounded monthly, on the first business day on or before said anniversary
date.  After Termination of Service, interest shall be credited to the Deferral
Account at a rate based on the yield on the 10 Year Treasury Note as specified
in the applicable section of Article 4 or 5.

 

3.2                                 Statement of Accounts.  The Company shall
provide to the Director, within one hundred twenty (120) days after each Plan
Year, a statement setting forth the Deferral Account balance.

 

3.3                                 Accounting Device Only.  The Deferral
Account is solely a device for measuring amounts to be paid under this
Agreement.  The Deferral Account is not a trust fund of any kind.  The Director
is a general unsecured creditor of the Company for the payment of benefits.  The
benefits represent the mere Company promise to pay such benefits.  The
Director’s rights are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
the Director’s creditors.

 

Article 4

Benefits During Lifetime

 

4.1                                 Normal Benefit Age.  If the Director
terminates service as a Director on or after Normal Benefit Age, the Company
shall pay to the Director the benefit described in this Section 4.1 in lieu of
any other benefit under this Agreement.

 

4.1.1                        Amount of Benefit.  The benefit under this Section
4.1 is the Deferral Account balance at the date specified in Election Form B.

 

4.1.2                        Payment of Benefit.  The Company shall pay the
benefit to the Director in the form specified in Election Form C.  If
installment payments are elected, the Company shall continue to credit interest
to the Deferral Account at a rate based on the yield on the 10 Year Treasury
Note, compounded monthly, using the average yield in effect for the month
immediately prior to commencement of benefit payments.

 

4.2                                 Early Termination Benefit.  If the Director
terminates service as a Director before the Normal Benefit Age for reasons other
than death, Disability or following a Change in Control, the Company shall pay
to the Director the benefit described in this Section 4.2 in lieu of any other
benefit under this Agreement.

 

4.2.1                        Amount of Benefit.  The benefit under this Section
4.2 is Deferral Account balance at the date specified in Election Form B.  If
there is a delay of more than thirty (30) days between the Director’s
Termination of Service and the date payout commences, the Company shall continue
to credit interest to the Deferral Account balance, as specified in Section
4.2.2, based on the yield on the 10 Year Treasury Note until payments commence.

 

5

--------------------------------------------------------------------------------


 

4.2.2                        Payment of Benefit.  The Company shall pay the
benefit to the Director in the form specified in Election Form C.  If the
Director terminates service as a Director and has elected payment to be
distributed at Normal Benefit Age, the Company shall credit interest to the
Deferral Account at a rate based on the yield on the 10 Year Treasury Note,
compounded monthly.  The initial rate shall be based on the average yield in
effect for the month immediately prior to Termination of Service.  This rate
will reset on January 1st of each calendar year based on the average yield in
effect for December of the prior year.  If installment payments are elected, the
Company shall continue to credit interest on the undistributed account balance
during any applicable installment period at a rate based on the yield on the 10
Year Treasury Note, compounded monthly, using the average yield in effect for
the month immediately prior to commencement of payments.

 

4.3                                 Disability Benefit.  Upon Termination of
Service for Disability prior to the Normal Benefit Age, the Company shall pay to
the Director the benefit described in this Section 4.3 in lieu of any other
benefit under this Agreement.

 

4.3.1                        Amount of Benefit.  The benefit under this Section
4.3 is the Deferral Account balance at the date specified in Election Form B. 
If there is a delay of more than thirty (30) days between the Director’s
Termination of Service and the date payout commences, the Company shall continue
to credit interest to the Deferral Account balance, as specified in Section
4.3.2, based on the yield on the 10 Year Treasury Note until payments commence.

 

4.3.2                        Payment of Benefit.  The Company shall pay the
benefit to the Director in the form specified in Election Form C.  If the
Director has elected payment to be distributed at Normal Benefit Age, the
Company shall credit interest to the Deferral Account at a rate based on the
yield on the 10 Year Treasury Note, compounded monthly.  The initial rate shall
be based on the average yield in effect for the month immediately prior to
Termination of Service.  This rate will reset on January 1st of each calendar
year based on the average yield in effect for December of the prior year.  If
installment payments are elected, the Company shall continue to credit interest
on the undistributed account balance during any applicable installment period at
a rate based on the yield on the 10 Year Treasury Note, compounded monthly,
using the average yield in effect for the month immediately prior to
commencement of payments.

 

4.4                                 Change in Control Benefit.  If the Director
is in the active service of the Company when the change occurs, the Company
shall pay to the Director the benefit described in this Section 4.4 in lieu of
any other benefit under this Agreement.

 

4.4.1                        Amount of Benefit.  The benefit under this Section
4.4 is Deferral Account balance at the date specified in Election Form B.  If
there is a delay of more than thirty (30) days between the Director’s
Termination of Service and the

 

6

--------------------------------------------------------------------------------


 

date payout commences, the Company shall continue to credit interest to the
Deferral Account balance, as specified in Section 4.4.2, based on the yield on
the 10 Year Treasury Note until payments commence.

 

4.4.2                        Payment of Benefit.  The Company shall pay the
benefit to the Director in the form specified in Election Form C.  If the
Director has elected payment to be distributed at Normal Benefit Age, the
Company shall credit interest to the Deferral Account at a rate based on the
yield on the 10 Year Treasury Note, compounded monthly.  The initial rate shall
be based on the average yield in effect for the month immediately prior to
Termination of Service.  This rate will reset on January 1st of each calendar
year based on the average yield in effect for December of the prior year.  If
installment payments are elected, the Company shall continue to credit interest
on the undistributed account balance during any applicable installment period at
a rate based on the yield on the 10 Year Treasury Note, compounded monthly,
using the average yield in effect for the month immediately prior to
commencement of payments.

 

4.5                                 Hardship Distribution.  If the Director
experiences an Unforeseeable Emergency, the Director may petition the Board to
suspend Deferrals required to be made by such Director, to the extent deemed
necessary by the Board to satisfy the Unforeseeable Emergency.  If suspension of
Deferrals is not sufficient to satisfy the Director’s Unforeseeable Emergency,
or if

 

(i)                                     Reimbursement or compensation by
insurance or otherwise; or

(ii)                                  Liquidation of Director’s assets (to the
extent the liquidation would not itself cause severe financial hardship)

 

cannot satisfy the Director’s Unforeseeable Emergency, then the Director may
further petition the Board to receive a partial or full payout from the
Agreement.  The Director shall only receive a payout from the Agreement to the
extent such payout is deemed necessary by the Board to satisfy the Director’s
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution, up to a maximum of the Director’s
Deferral Account balance, calculated as of the close of business on or around
the date on which the amount becomes payable, as determined by the Board in its
sole discretion.

 

Article 5

Death Benefits

 

5.1                                 Death While in Service, but Prior to
Commencement of Benefit Payments.  If the Director dies while in service, but
prior to commencement of benefit payments, the Company shall pay to the
Director’s beneficiary the benefit described in this Section 5.1 in lieu of any
other benefit under this Agreement.

 

5.1.1                        Amount of Benefit.  The benefit amount under
Section 5.1 is the

 

7

--------------------------------------------------------------------------------


 

greater of: (a) the Deferral Account balance or (b) One Hundred Nine Thousand
Two Hundred Ninety Dollars ($109,290) multiplied by the ratio representing the
actual cumulative Fees deferred at the date of death as a percentage of the
planned cumulative Fee deferrals at the inception of this Agreement as detailed
in Exhibit D, provided such ratio shall not exceed one hundred percent (100%). 
In calculating this ratio, the amount shall be interpolated to the nearest month
as of the date of death.

 

5.1.2                        Payment of Benefit.  The Company shall pay the
benefit to the beneficiary in the form specified in Election Form C, with
payment made or commencing within 90 days following the receipt of Director’s
death certificate.  If installment payments are elected, the Company shall
continue to credit interest on the undistributed account balance during any
applicable installment period at a rate based on the yield on the 10 Year
Treasury Note, compounded monthly, using the average yield in effect for the
month immediately prior to commencement of payments.

 

5.2                                 Death During Benefit Period.  If the
Director dies after benefit payments have commenced under this Agreement but
before receiving all such payments, the Company shall pay the remaining benefits
to the Director’s beneficiary at the same time and in the same amounts they
would have been paid to the Director had the Director survived.

 

5.3                                 Death After Termination of Service But
Before Benefit Payments Commence.  If the Director is entitled to benefit
payments under this Agreement, but dies prior to the commencement of said
benefit payments, the Company shall pay to the Beneficiary the Deferral Account
balance as elected by the Director on Election Form C within ninety (90) days
following receipt of the Director’s death certificate.

 

Article 6

Beneficiaries

 

6.1                                 Beneficiary.  Each Director shall have the
right, at any time, to designate a Beneficiary(ies) to receive any benefits
payable under the Agreement to a beneficiary upon the death of a Director.  The
Beneficiary designated under this Agreement may be the same as or different from
the Beneficiary designation under any other plan of the Company in which the
Director participates.

 

6.2                                 Beneficiary Designation; Change.  A Director
shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form, and delivering it to the Plan Administrator or its designated
agent.  The Director’s beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases the Director or if the Director names a
spouse as beneficiary and the marriage is subsequently dissolved.  A Director
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect from time to time.  Upon
the acceptance by the Plan Administrator of a new Beneficiary Designation Form,
all

 

8

--------------------------------------------------------------------------------


 

Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Director and accepted by the Plan Administrator prior to the
Director’s death.

 

6.3                                 Acknowledgment.  No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

6.4                                 No Beneficiary Designation.  If the Director
dies without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Director, then the Director’s spouse shall be the designated
Beneficiary.  If the Director has no surviving spouse, the benefits shall be
made to the personal representative of the Director’s estate.

 

6.5                                 Facility of Payment.  If the Plan
Administrator determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Plan Administrator may direct
payment of such benefit to the guardian, legal representative or person having
the care or custody of such minor, incompetent person or incapable person.  The
Plan Administrator may require proof of incompetence, minority or guardianship
as it may deem appropriate prior to distribution of the benefit.  Any payment of
a benefit shall be a payment for the account of the Director and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 

Article 7

General Limitations

 

7.1                                 Termination for Cause.  The Director will
forfeit the interest credited since the date of execution of this agreement if
the Director’s service is terminated for cause.  For purposes of this Section
7.1, “for cause” shall mean:

 

(i)                       Any material breach of this Agreement by the Director;
or

 

(ii)                    The Director’s conviction of a crime, either federal or
state, evidencing moral turpitude or dishonesty; or

 

(iii)                 The Director’s fraud, dishonesty, gross neglect of duties
or gross misfeasance.

 

7.2                                 Removal.  Notwithstanding any provision of
this Agreement to the contrary, the interest credited to the deferred amounts
since the date of execution of this Agreement shall be forfeited if the Director
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act (“FDIA”).

 

7.3                                 Competition after Termination of
Employment.  The Director shall forfeit his right to the interest credited to
the deferred amounts since the date of execution of this

 

9

--------------------------------------------------------------------------------


 

Agreement if the Director, without the prior written consent of the Company,
violates the following described restrictive covenants.

 

7.4                                 Non-compete Provision.  The Director shall
forfeit any undistributed interest credited to the deferred amounts since the
date of execution of this Agreement under this Agreement if during the term of
this Agreement, and before all benefits have been paid, the Director, directly
or indirectly, either as an individual or as a proprietor, stockholder, partner,
officer, director, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of three percent (3%) or less in the stock of a publicly-traded
company):

 

(i)                                     becomes employed by, participates in, or
becomes connected in any manner with the ownership, management, operation or
control of any bank, savings and loan or other similar financial institution if
the Director’s responsibilities will include providing banking or other
financial services within the fifty (50) miles of any office maintained by the
Company as of the date of the termination of the Director’s service;

 

(ii)                                  participates in any way in hiring or
otherwise engaging, or assisting any other person or entity in hiring or
otherwise engaging, on a temporary, part-time or permanent basis, any individual
who was employed by the Company as of the date of termination of the Director’s
service;

 

(iii)                               assists, advises, or serves in any capacity,
representative or otherwise, any third party in any action against the Company
or transaction involving the Company;

 

(iv)                              sells, offers to sell, provides banking or
other financial services, assists any other person in selling or providing
banking or other financial services, or solicits or otherwise competes for,
either directly or indirectly, any orders, contract, or accounts for services of
a kind or nature like or substantially similar to the financial services
performed or financial products sold by the Company (the preceding hereinafter
referred to as “Services”), to or from any person or entity from whom the
Director or the Company, to the knowledge of the Director provided banking or
other financial services, sold, offered to sell or solicited orders, contracts
or accounts for Services during the three (3) year period immediately prior to
the termination of the Director’s service;

 

(v)                                 divulges, discloses, or communicates to
others in any manner whatsoever, any confidential information of the Company, to
the knowledge of the Director, including, but not limited to, the names and
addresses of customers or prospective customers, of the

 

10

--------------------------------------------------------------------------------


 

Company, as they may have existed from time to time, of work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Company, earnings or other information
concerning the Company. The restrictions contained in this subparagraph (v)
apply to all information regarding the Company, regardless of the source who
provided or compiled such information.  Notwithstanding anything to the
contrary, all information referred to herein shall not be disclosed unless and
until it becomes known to the general public from sources other than the
Director.

 

7.5                                 Judicial Remedies.  In the event of a breach
or threatened breach by the Director of any provision of these restrictions, the
Director recognizes the substantial and immediate harm that a breach or
threatened breach will impose upon the Company or any of its subsidiaries or
Affiliates, and further recognizes that in such event monetary damages may be
inadequate to fully protect the Company or any of its subsidiaries or
Affiliates. Accordingly, in the event of a breach or threatened breach of the
provisions of this Agreement, the Director consents to the Company’s or any of
its subsidiaries’ entitlement to such ex parte, preliminary, interlocutory,
temporary or permanent injunctive, or any other equitable relief, protecting and
fully enforcing the Company’ or any of its subsidiaries’ rights hereunder and
preventing the Director from further breaching any of his obligations set forth
herein.  The Director expressly waives any requirement, based on any statute,
rule of procedure, or other source, that the Company or any of its subsidiaries
or Affiliates post a bond as a condition of obtaining any of the above-described
remedies.  Nothing herein shall be construed as prohibiting the Company or any
of its subsidiaries or Affiliates from pursuing any other remedies available to
the Company or any of its subsidiaries or Affiliates at law or in equity for
such breach or threatened breach, including the recovery of damages from the
Director.  The Director expressly acknowledges and agrees that: (i) the
restrictions set forth in Section 7.4 are reasonable, in terms of scope,
duration, geographic area, and otherwise, (ii) the protections afforded the
Company or any of its subsidiaries or Affiliates in Section 7.4 are necessary to
protect its legitimate business interest, (iii) the restrictions set forth in
Section 7.4 will not be materially adverse to the Director’s service with the
Company, and (iv) his agreement to observe such restrictions forms a material
part of the consideration for this Agreement.

 

7.6                                 Overbreadth of Restrictive Covenant.  It is
the intention of the parties that if any restrictive covenant in this Agreement
is determined by a court of competent jurisdiction to be overly broad, then the
court should enforce such restrictive covenant to the maximum extent permitted
under the law as to area, breadth and duration.

 

7.7                                 Change in Control.  The non-compete
provision detailed in Section 7.4 shall not apply if there is a Change in
Control.

 

7.8                                 Suicide or Misstatement.  The Director shall
forfeit all interest credited since the date of execution of this Agreement if
the Director commits suicide within two years

 

11

--------------------------------------------------------------------------------


 

after the date of this Agreement, or if the insurance company denies coverage
for (i) material misstatements of fact made by the Director on any application
for life insurance purchased by the Company, or (ii) any other reason.  The
Company shall have no liability to the Director for any denial of coverage by
the insurance company.

 

Article 8

Claims and Review Procedures

 

8.1                                 Claims Procedure.  A Director or Beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

8.1.1                        Initiation – Written Claim.  The claimant initiates
a claim by submitting to the Plan Administrator a written claim for the
benefits.

 

8.1.2                        Timing of Plan Administrator Response.  The Plan
Administrator shall respond to such claimant within 90 days after receiving the
claim.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 90 days by notifying the claimant in writing,
prior to the end of the initial 90-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

8.1.3                        Notice of Decision.  If the Plan Administrator
denies part or all of the claim, the Plan Administrator shall notify the
claimant in writing of such denial.  The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant.  The
notification shall set forth:

 

(a)          The specific reasons for the denial;

(b)         A reference to the specific provisions of the Agreement on which the
denial is based;

(c)          A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,
and

(d)         An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures.

 

8.2                                 Review Procedure.  If the Plan Administrator
denies part or all of the claim, the claimant shall have the opportunity for a
full and fair review by the Plan Administrator of the denial, as follows:

 

8.2.1                        Initiation – Written Request.  To initiate the
review, the claimant, within 60 days after receiving the Plan Administrator’s
notice of denial, must file with the Plan Administrator a written request for
review.

 

12

--------------------------------------------------------------------------------


 

8.2.2                        Additional Submissions – Information Access.  The
claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim.  The Plan Administrator
shall also provide the claimant, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.

 

8.2.3                        Considerations on Review.  In considering the
review, the Plan Administrator shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

8.2.4                        Timing of Plan Administrator Response.  The Plan
Administrator shall respond in writing to such claimant within 60 days after
receiving the request for review.  If the Plan Administrator determines that
special circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

 

8.2.5                        Notice of Decision.  The Plan Administrator shall
notify the claimant in writing of its decision on review.  The Plan
Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 

(a)          The specific reasons for the denial;

(b)         A reference to the specific provisions of the Agreement on which the
denial is based, and

(c)          A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits.

 

Article 9

Amendments and Termination

 

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Director and such officer or officers as may be specifically designated by the
Board to sign on their behalf.  Provided, however, in response to legislative or
regulatory changes affecting nonqualified deferred compensation plans that would
otherwise cause the Director to be deemed in constructive receipt of benefits
under this Agreement, the Company can amend this Agreement for the sole purpose
of complying with such legislative or regulatory changes.

 

13

--------------------------------------------------------------------------------


 

Article 10

Miscellaneous

 

10.1                           Binding Effect.  This Agreement shall bind the
Director and the Company, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

10.2                           No Guarantee of Service.  This Agreement is not a
service policy or contract.  It does not give the Director the right to remain
as a member of the Company’s Board, nor does it interfere with the Company’s
right to terminate the Director’s service.  It also does not require the
Director to remain in service nor interfere with the Director’s right to
terminate service at any time.

 

10.3                           Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

10.4                           Tax Withholding.  The Company shall withhold any
taxes that are required to be withheld from the benefits provided under this
Agreement.

 

10.5                           Applicable Law.  The Agreement and all rights
hereunder shall be governed by the laws of the Commonwealth of Pennsylvania,
except to the extent preempted by the laws of the United States of America.

 

10.6                           Unfunded Arrangement.  The Director and
beneficiary are general unsecured creditors of the Company for the payment of
benefits under this Agreement.  The benefits represent the mere promise by the
Company to pay such benefits.  The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Director’s life is a general asset of the Company to which the Director and
beneficiary have no preferred or secured claim.

 

10.7                           Entire Agreement.  This Agreement constitutes the
entire agreement between the Company and the Director as to the subject matter
hereof.  No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein.

 

10.8                           Reorganization.  The Company shall not merge or
consolidate into or with another company, or reorganize, or sell substantially
all of its assets to another company, firm or person unless such succeeding or
continuing company, firm or person agrees to assume and discharge the
obligations of the Company under this Agreement.  Upon the occurrence of such
event, the term “Company” as used in this Agreement shall be deemed to refer to
the successor or survivor company.

 

10.9                           Administration.  The Company shall have powers
which are necessary to administer this Agreement, including but not limited to:

 

10.9.1                  Interpreting the provisions of the Agreement;

 

10.9.2                  Establishing and revising the method of accounting for
the

 

14

--------------------------------------------------------------------------------


 

Agreement;

 

10.9.3                  Maintaining a record of benefit payments; and

 

10.9.4                  Establishing rules and prescribing any forms necessary
or desirable to administer the Agreement.

 

10.10                     Named Fiduciary and Plan Administrator.  The Company
shall be the named fiduciary and Plan Administrator under this Agreement.  The
named fiduciary may delegate to others certain aspects of the management and
operation responsibilities of the Agreement including the service of advisors
and the delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Director and a duly authorized officer of the Company
have signed this Agreement as of the date indicated above.

 

DIRECTOR:

 

COMPANY:


 


 


JERSEY SHORE STATE BANK


 


 


 

/s/ Lynn S. Bowes

 

 

By

/s/ Ronald A. Walko

 

LYNN S. BOWES

 

 

 

 

Title  President and Chief Executive Officer

 

By execution hereof, Penns Woods Bancorp, Inc. consents to and agrees to be
bound by the terms and condition of this Agreement.

 

ATTEST:

 

CORPORATION:

 

 

PENNS WOODS BANCORP, INC.

 

 

 

/s/ Hubert A. Valencik

 

 

By

/s/ Ronald A. Walko

 

 

 

 

 

 

 

 

 

Title  President and Chief Executive Officer

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 


JERSEY SHORE STATE BANK

DIRECTOR DEFERRED FEE AGREEMENT

 

Election Form A

 

Deferral Election:

I elect to defer 80% of my annual Cash Allowance (or $                      per
year.)

 

I understand that I may change the deferral amount provided I make an election
in writing prior to the calendar year for which the change will become
effective.

 

 

Signature

/s/ Lynn S. Bowes

 

 

Date  October 1, 2004

 

Accepted by the Company this 1st day of October 2004.

 

 

JERSEY SHORE STATE BANK

 

By

/s/  Ronald A. Walko

 

 

Title  President and Chief Executive Officer

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 


JERSEY SHORE STATE BANK

DIRECTOR DEFERRED FEE AGREEMENT

 

Election Form B

 

Normal Benefit Age:                 I elect a Normal Benefit Age of 70.

 

Timing of Payout:

 

If I terminate service before Normal Benefit Age for reasons other than Death,
Disability or following a Change in Control, I elect to have my benefits
distributed commencing within 30 days of (Initial One):

 

o                                    Normal Benefit Age

 

ý                                    Termination of Service

 

If I terminate service before Normal Benefit Age due to Disability, I elect to
have my benefits distributed commencing within 30 days of (Initial One):

 

o                                    Normal Benefit Age

 

ý                                    Termination of Service

 

If a Change in Control occurs, while I am in active service, but prior to Normal
Benefit Age, I elect to have my benefits distributed commencing within 30 days
of (Initial One):

 

o                                    Normal Benefit Age

 

ý                                    Termination of Service

 

o                                    the date the Change in Control occurs

 

Signature

/s/ Lynn S. Bowes

 

 

Date  October 1, 2004

 

 

Accepted by the Company this 1st day of October 2004.

 

JERSEY SHORE STATE BANK

By

/s/  Ronald A. Walko

 

 

Title  President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 


JERSEY SHORE STATE BANK

DIRECTOR DEFERRED FEE AGREEMENT

 

Election Form C

 

Form of Payment:

 

I elect to have my benefits paid in the following form (initial (a), (b), (c) or
(d) for each category):

 

Section Reference

 

Triggering
Event

 

Lump
Sum

 

Annuitized
Over
24 Months

 

Annuitized
Over
60 months

 

Annuitized
Over
120 months

4.1.2

 

Normal Benefit Age

 

(a)  o

 

(b)  o

 

(c)  ý

 

(d)  o

4.2.2

 

Early Termination

 

(a)  o

 

(b)  o

 

(c)  ý

 

(d)  o

4.3.2

 

Disability

 

(a)  o

 

(b)  o

 

(c)  ý

 

(d)  o

4.4.2

 

Change in Control

 

(a)  o

 

(b)  o

 

(c)  ý

 

(d)  o

5.1.2

 

Death

 

(a)  o

 

(b)  o

 

(c)  ý

 

(d)  o

 

 

Signature

/s/ Lynn S. Bowes

 

 

Date  October 1, 2004

 

 

Accepted by the Company this 1st day of October 2004.

 

JERSEY SHORE STATE BANK

 

By

/s/  Ronald A. Walko

 

 

Title  President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 


JERSEY SHORE STATE BANK

DIRECTOR DEFERRED FEE AGREEMENT

 

Planned Fees Deferrals

 

Plan Year

 

Planned Annual
Deferrals

 

Planned Cumulative
Deferrals

 

1

 

3,120

 

3,120

 

2

 

12,854

 

15,974

 

3

 

13,240

 

29,214

 

4

 

13,637

 

42,851

 

5

 

3,512

 

46,363

 

 

--------------------------------------------------------------------------------